Citation Nr: 0020556	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  95-02 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from March 13, 1970 to July 12, 1970, and from June 19, 1971 
to July 3, 1971, and on inactive duty training (INACDUTRA) 
during periods prior to and in June 1971.  His claim comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a September 1993 rating decision, in which the 
Department of Veterans' Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) declined to reopen the appellant's 
claim for service connection for a left knee disorder.  

In February 1998, the Board remanded this claim to the RO for 
additional development.  In its Remand, the Board commented 
that the RO had certified the issue on appeal as whether new 
and material evidence has been received to reopen the claim 
for service connection for a left knee disorder.  For the 
reasons stated previously in its Remand, the Board has 
recharacterized the issue on appeal as entitlement to service 
connection for a left knee disorder.


FINDINGS OF FACT

1.  The appellant's left knee disorder clearly and 
unmistakably preexisted service.

2.  There is no medical evidence of record establishing that 
the appellant's preexisting left knee disorder chronically 
worsened during a period of active duty for training.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to service connection for a left knee disorder.  The 
appellant contends that he either incurred or aggravated a 
left knee disorder during a period of ACDUTA while 
participating in an infiltration course.

However, a claimant must meet his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  To 
be well grounded, a claim need not be conclusive, but it must 
be accompanied by supporting evidence.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and his claim fails.  See Epps v. Gober, 126 F.3d 1464, 1467-
1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the appellant currently has a disability, and 
that a nexus exists between that disability and the 
incurrence or aggravation of the in-service injury or 
disease.  Id. at 1467-1468.  A preexisting disease will be 
presumed to have been aggravated by active service when there 
is an increase in disability during such service, unless 
there is a specific finding that the increase is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 1991).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation when the pre-service 
disability underwent an increase in severity during active 
service.  See 38 C.F.R. § 3.306(b) (1999). 

In written statements submitted in support of his claim and 
during a hearing held before the Board in August 1997, the 
appellant claimed that he either incurred a left knee 
disorder or aggravated a preexisting left knee disorder 
during an ACDUTRA period extending in 1970, when he 
participated in an infiltration course.  He also claimed that 
he has had knee problems since that period of training, which 
necessitated a total knee replacement in 1992.  He indicated 
that he was examined in 1969 and found to be fit for service 
and that he was medically discharged from service due to his 
left knee in 1971. 

Service personnel records confirm that the appellant served 
on ACDUTRA from March 13, 1970 to July 12, 1970 and from June 
19, 1971 to July 3, 1971, and on INACDUTRA during unspecified 
periods prior to and in June 1971.  

Medical records dated prior to the ACDUTRA in 1971 show that 
the appellant sustained a left knee injury approximately six 
years before he participated in the infiltration course.  
According to statements made by the appellant between 1969 
and 1973 for purposes of left knee treatment and records from 
Comanche County Memorial Hospital, this left knee injury 
occurred in 1965 when he was hit by a pickup truck.  
Thereafter he had intermittent swelling that apparently never 
abated.  

During an enlistment examination in October 1969, the 
appellant reported that he had had swollen or painful joints, 
cramps in his legs, and a trick or locked knee.  The 
examining physician elaborated on the appellant's reported 
history by noting "swollen painful...left knee...."  However, 
he did not note any clinical knee abnormalities or diagnose a 
knee disorder.  Based on the findings of this examination, 
the appellant was found qualified for enlistment.

On June 28, 1971, nine days after entering the ACDUTRA, the 
appellant presented to the emergency room with complaints of 
occasional knee pain.  He indicated that he had injured his 
left knee five years previously, and that recently, the 
swelling had worsened and his left knee was collapsing.  The 
examining physician acknowledged the five-year old injury, 
noted that the appellant thought this injury was related to 
continuing symptoms of knee pain, swelling and prolonged 
stress, and opined that there was no discrete service 
aggravation or injury.  As well, he took x-rays, which 
revealed osteochondritis dissecans of the left knee, and 
performed a physical evaluation, which revealed no 
abnormalities.  He rendered a diagnosis of osteochondritis 
dissecans of the left medial femoral condyle, found that the 
appellant was unfit for retention, and recommended that the 
appellant be separated from the National Guard for his left 
knee disorder.  The appellant was separated from service the 
next month.

Following service, the appellant reportedly continued to 
experience left knee swelling.  In June 1973, the appellant 
underwent an arthrotomy, medial meniscectomy and excision of 
the osteochondritis.  An April 1973 report from Robert L. 
Shore, M.D., indicates that this condition in addition to 
chondromalacia patella had been chronic since 1971.  An 
August 1994 VA examination report and records from Martin R. 
Hullender, M.D., reflect that the appellant underwent another 
left knee arthroplasty and a replacement in July 1992, and 
still has a left knee disorder that is symptomatic.  

The aforementioned evidence clearly establishes that the 
appellant currently has a left knee disorder.  The question 
remains whether this disorder was incurred in service, or 
clearly and unmistakably preexisted service and was 
aggravated therein.  In January 2000, the Board referred this 
case to an independent medical expert for an opinion as to 
whether it is at least as likely as not that this disorder 
preexisted the appellant's ACDUTRA, and if so, whether it 
chronically worsened or increased in severity during that 
service.  In April 2000, a VA physician responded that: (1) 
the appellant's knee injury predated his active duty by 6 
years with episodes of knee swelling, cramping and locking; 
(2) the osteochondritis preexisted the appellant's active 
duty; (3) the subsequent need for surgery was related to the 
initial injury not to the appellant's active duty enlistment; 
(4) the appellant's osteochondritis dissecans did not worsen 
during enlistment and constituted the same set of symptoms of 
which the appellant complained prior to enlistment; and (5) 
the appellant's current knee disorder is related to the 1965 
injury, which is the origin of the osteochondritis dissecans.  

This opinion, the Board finds, clearly and unmistakably 
establishes that the appellant's current left knee disorder 
preexisted service but did not chronically worsen therein.  
In this regard the Board notes that the VA physician reviewed 
all pertinent records associated with the claims file.  The 
appellant has submitted no medical evidence which establishes 
that this is not the case or which refutes this medical 
opinion.

There is simply no evidence other than the appellant's 
contentions linking, either by incurrence or aggravation, the 
appellant's left knee disorder to the ACDUTRA.  As the 
appellant is a layperson with no medical training or 
expertise, his contentions alone do not constitute competent 
medical evidence of a nexus between a current disability and 
a period of active duty for training.  March 13, 1970 to July 
12, 1970See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  Inasmuch as the appellant has not 
submitted medical evidence of a nexus, he has failed to 
satisfy his burden of submitting a well-grounded claim.  
Accordingly, service connection for a left knee disorder is 
not warranted.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a left knee disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

